Citation Nr: 0524688	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected residuals of a right ankle sprain. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from February 1977 to August 
1980.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
Following a May 2004 remand for the development of additional 
evidence, the case is once again before the Board for review. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's service connected residuals of a right 
ankle sprain are characterized by pain on motion, 
dorsiflexion to 20 degrees, plantarflexion to 30 degrees, 30 
degrees of inversion and 20 degrees of eversion at the 
subtalar joint. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2004).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

In an October 1981 rating decision, the veteran was granted 
service connection for residuals of a right ankle sprain, and 
was assigned a noncompensable rating.  An August 2001 rating 
decision increased the veteran's rating to 10 percent, 
effective February 26, 2001.  An October 2002 rating decision 
increased the veteran's disability rating to 20 percent, 
effective February 25, 2002.  The veteran is currently 
seeking a disability evaluation in excess of 20 percent.

The veteran's residuals of a right ankle sprain are evaluated 
under Diagnostic Code 5271 for limited motion for the ankle.  
Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion.  A maximum rating of 20 
percent is assigned for marked limitation of motion.  38 
C.F.R. § 4.71, Diagnostic Code 5271.

The medical evidence of record includes VA medical center 
(VAMC) records dated between December 2001 and February 2002.  
These treatment notes contain complaints of right ankle pain 
and of the ankle giving way.  A notation dated in December 
2001 indicated that the veteran's right ankle was tender. 

A VA medical examination was conducted in March 2002.  The 
examiner referred to the veteran's left ankle throughout the 
examination report.  The veteran's left ankle was found to 
have moderate instability and difficult to assess pain 
secondary to flexion of the joint.  The veteran was found to 
have 0 degrees of dorsiflexion, 30 degrees of plantar 
flexion, 20 degrees of pronation, and 10 degrees of 
supination.  The examiner indicated that the veteran walked 
with a slight limp, "giving to the left ankle."  The 
impression was unstable left ankle secondary to chronic 
sprain.  

The record also contains VAMC treatment reports dated between 
January 2002 and August 2004.  These treatment reports 
contain numerous reports of right ankle pain and instability.  
They also document the fitment of a brace on the veteran's 
right ankle to help with instability.  A notation dated in 
May 2003 indicated that the veteran had chronic right ankle 
instability and that x-rays of his right ankle were normal.  
A November 2003 notation indicated that he veteran complained 
of his ankle "turning over" 3 times of month, and that he 
recently fell when his right ankle gave out.  A February 2004 
Magnetic Resonance Image of the veteran's right ankle was 
normal.

The VA examined the veteran again in January 2005.  The 
examiner indicated that the veteran used a hinged ankle brace 
on a daily basis, used a cane to prevent falling, used no 
medication, and that his right ankle did not interfere with 
his job.  Examination of the veteran revealed that he had a 
normal gait and that his right ankle was not swollen or 
deformed as compared to his left ankle.  Range of motion of 
the veteran's right ankle was found to be 20 degrees of 
dorsiflexion, 30 degrees of plantarflexion with pain.  As 
well, 30 degrees of inversion and 20 degrees of eversion were 
measured at the subtalar joint.  The veteran complained of 
pain at extreme of motion.  Repetitive motion of the 
veteran's right ankle did not change his range of motion or 
his symptoms.  The right ankle was found to be tender to the 
touch immediately anterior to the lateral malleolus.  
Inversion and eversion stress tests caused no talar tilt.  
The anterior drawer test was negative and no unusual shoe 
wear was observed.  X-rays of the veteran's right ankle 
revealed a small osteophyte on the anterior lip of the tibia 
indicative of a previous sprain.  There were no other bone 
chips or other evidence of heterotopic ossification.  The 
examiner diagnosed the veteran with status post multiple 
sprains of the right ankle with no evidence of arthritic 
changes.  As well, the examiner indicated that he could not 
support statement of instability in the veteran's right 
ankle, because the anterior draw test was negative and there 
was no talar tilt with varus and valgus stress.  Finally, the 
examiner specifically indicated, that he could detect no 
evidence of weakness, incoordination, fatigability, or loss 
of motion due to the veteran's disability.   

The medical findings demonstrate that the veteran's residuals 
of a right ankle sprain have been manifested by subjective 
complaints of pain, and objective medical evidence indicating 
a reduced range of motion.  Based on the most recent VA 
examination, the veteran has 20 degrees of dorsiflexion and 
only 30 degrees of plantar flexion.  The normal range of 
motion for the ankle is listed as 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  The veteran is currently 
receiving the maximum allowable rating under Diagnostic Code 
5271; therefore, he is not entitled to a rating higher than 
the currently assigned 20 percent under Diagnostic Codes 
5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

As well, the veteran is not entitled to a rating in excess of 
20 percent for his residuals of a right ankle sprain under 
any other applicable rating criteria.  Although, the veteran 
has indicated that he is experiencing ankylosis in his right 
ankle, the credible medical evidence of record does not 
diagnose the veteran with ankylosis in his right ankle.  
Therefore, Diagnostic Codes 5270 is not for application in 
the current case.  Butts v. Brown, 5 Vet. App. 532 (1993). 

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of his right ankle and pain 
on motion. Yet, the Board finds that the 20 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the right ankle results in a certain level of 
functional loss; however, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Hence, the 20 percent disability 
rating assigned for this condition is correct, and the 
preponderance of the evidence is against a higher evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the appellant as required 
by the Court's holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the appellant's 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

A rating in excess of 20 percent for residuals of a right 
ankle sprain is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


